Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/03/2020. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments



35 USC§ 103
Applicant’s arguments filed on 06/23/2022 with respect to Claim 1, have been considered but are moot because of the new ground of rejection necessitated by the amendments.

Claim Rejections - 35 USC § 112(a)

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1-11 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention [MPEP 2166- FP- 7.31.01].
Claim 1 discloses the limitation “on the outer side surface”. However, this (italicized) subject matter is not described properly in the specification.
Claim 10 discloses the limitation “plate-like electrode”. However, this (italicized) subject matter is not described properly in the specification.
Claim 11 discloses the limitation “curved around the outer side surface”. However, this (italicized) subject matter is not described properly in the specification.

Claim Rejections - 35 USC § 112(b)

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION. —The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-11 are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention [MPEP 2175- FP- 7.34.01].
Claim 1 discloses the limitation “on the outer side surface”. In view of specification, the patentable boundaries of this limitation is unclear. For the purpose of a compact prosecution, examiner in view of the specification and drawings, translated that the electrodes are located on the outer surface of the case in order to contact the water leakage. 
Claim 10 discloses the limitation “plate-like electrode”. In view of specification, the patentable boundaries of this limitation is unclear. For the purpose of a compact prosecution, examiner in view of the specification and drawings, translated that the electrodes could be of any type/shape, are located on the outer surface of the case in order to contact the water leakage.
Claim 11 discloses the limitation “curved around the outer side surface”. In view of specification, the patentable boundaries of this limitation is unclear. For the purpose of a compact prosecution, examiner in view of the specification and drawings, translated that the electrodes are located on the outer surface of the case in such a way that they are secured to the case and are able to contact the water leakage.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.


Claim 1, 4, 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Kiwamu et al. (JP 2013167551A), hereinafter ‘Kiwamu’, in view of Hinkle, Jr. (US 4090193), hereinafter ‘Hinkle’ and in further view of Nonaka Takashi (JP 2009183418 A), hereinafter ‘Takashi’.

With regards to Claim 1, Kiwamu discloses a self-powered water leakage detector comprising: a water cell having a positive electrode and a negative electrode (a container 12 for receiving the leakage 3, the interior of the container 12, the self-powered water leak detection sensor 11 is located 14 so as to face the electrode 13 having different ionization tendencies. Thus, the container 12 is subjected to leakage 3, the leakage 3 behaves as an electrolytic solution, to obtain a function as a battery by the difference in ionization tendency between the electrodes 14 and 13. Its role is always running, by detecting at 14 and the electrode 13 having different ionization tendency to leak 3, sensors typically are self-powered water leak detection sensor 11 of the present invention, self-powered of the present invention water leak detection sensor is activated, p.4, Lines 15-24); a case including a bottom surface and an outer side surface (Fig 2 shows container 12 has a bottom surface and an outer side surface, added by examiner); and a transmitter using electric power generated by the water cell that is brought into contact with water that has leaked (Also, via the antenna 17 by the radio transmitter 16 which is driven by a power supply 15 derived from the electrodes 13 and 14 which function as a battery, for example, sensing data, wireless reception device with alarm device disposed at the outlet of the tunnel 1 it is sent to the 18. It can be so constructed as this, the wireless transmitter 16 also achieve prolonged maintenance period., p.4, Lines 27-32).
	However, Kiwamu does not specifically disclose the transmitter starts transmitting a reporting signal when water cell is brought into contact with water that has leaked.
Hinkle discloses transmitting a reporting signal (The leak detection and location system encompasses an array of discrete detector circuits, each characterized by a unique oscillator frequency. When a leak is sensed by a particular detector by a current flow, that detector's oscillator is activated and the signal transmitted to a central monitoring station, p.3, C1, Lines 35-40).
At the time of the invention, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Kiwamu in view of Hinkle, to utilize a water cell transmitter to transmit a reporting signal when the cell electrodes detect water leakage, thus improving the system monitoring capability and optimizing the usage of maintenance resources.
Kiwamu also does not specifically disclose the positive electrode and the negative electrode are disposed on the outer side surface of the case in a spaced apart relationship to each other.
Takashi discloses the positive electrode and the negative electrode are disposed on the outer surface of the case in a spaced apart relationship to each other (A pair of electrodes for measuring the electrical conductivity of water, a water amount information acquisition means for acquiring information relating to the water amount specification of the bathtub water, a controller for executing arithmetic processing relating to sweating amount measurement, and arithmetic processing in this controller Informing means for informing the bather of the perspiration amount obtained by the above, the pair of electrodes, the water amount information acquiring means, the controller, and the informing means are integrally disposed in the exterior case, p.3; A pair of electrodes 8a and 8b, a temperature sensor 9, and a water level sensor 10 are disposed on the lower surface of the lower case 22 (see FIG. 2B). Among these, the water level sensor 10 is the lowest position. The pair of electrodes 8a and 8b are arranged at a predetermined interval from each other, p.7).
At the time of the invention, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Kiwamu in view of Hinkle, and in further view of Takashi to dispose the positive electrode and the negative electrode on the outer side surface of the case in a spaced apart relationship to each other so that the electrodes can directly contact the surrounding water and improve measurement sensitivity and accuracy.


With regards to Claim 4, Kiwamu in view of Hinkle, and in further view of Takashi discloses the claimed invention as discussed in Claim 1.
However, Kiwamu does not specifically disclose the reporting signal transmitted by the transmitter is established uniquely to the transmitter.
Hinkle discloses signal transmitted by the transmitter is established uniquely to the transmitter (The leak detection and location system encompasses an array of discrete detector circuits, each characterized by a unique oscillator frequency. When a leak is sensed by a particular detector by a current flow, that detector's oscillator is activated and the signal transmitted to a central monitoring station, p.3, C1, Lines 35-40).
At the time of the invention, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Kiwamu in view of Hinkle, and in further view of Takashi, to establish a reporting signal unique to a particular device so that whenever a device sense water leakage, it would be easily identifiable from an array of deployed devices. This would improve the overall system monitoring quality and reduce maintenance hours by immediately pointing out the exact leakage location.


With regards to Claim 8, Kiwamu in view of Hinkle, and in further view of Takashi, discloses the claimed invention as discussed in Claim 1.
However, Kiwamu does not specifically disclose when the case is placed in the installation site, the positive electrode and the negative electrode have respective lower ends that are disposed in a position that is equal to a level of the bottom surface of the case.
Takashi discloses the positive electrode and the negative electrode are disposed in a position that is equal to a level of the bottom surface of the case (A pair of electrodes 8a and 8b, a temperature sensor 9, and a water level sensor 10 are disposed on the lower surface of the lower case 22 (see FIG. 2B). Among these, the water level sensor 10 is the lowest position. The pair of electrodes 8a and 8b are arranged at a predetermined interval from each other, p.7).
At the time of the invention, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Kiwamu in view of Hinkle, and in further view of Takashi, to configure the electrodes in such way that when the case is placed at the installation site, the electrodes have respective lower ends disposed in a position that is equal to a level of the bottom surface of the case so that the detection sensitivity is improved by increasing the chance of water to contact the electrodes.


With regards to Claim 9, Kiwamu in view of Hinkle, and in further view of Takashi, discloses the claimed limitations as discussed in Claim 1 and 8.


Claims 2, 3, 7, 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Kiwamu, in view of Hinkle, in further view of Takashi and  further in view of Satoshi et al. (JP2004362384A), hereinafter ‘Satoshi’.

With regards to Claim 2, Kiwamu in view of Hinkle, and in further view of Takashi discloses the claimed invention as discussed in Claim 1.
However, Kiwamu does not specifically disclose the water cell and the transmitter are fixedly housed in the case, and the case is adapted to be placed in an installation site where a water leakage is to be detected.
Satoshi discloses the transmitter is housed in the case (at least the power source part, the alarm part or the transmitter part, and the control part are housed in the casing and the tip part of the sensor part is positioned on the surface of the casing [0005]; and the case is adapted to be placed in an installation site where a water leakage is to be detected (The present invention relates to a water leakage detection device, and more particularly, to a water leakage detection device which is installed in the vicinity of a place where water is used, such as a kitchen and a lavatory of a multiple dwelling house [0001]).
At the time of the invention, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Kiwamu in view of Hinkle, in further view of Takashi, and  further in view of Satoshi to house the water cell fixedly in the casing along with the transmitter and place the device where leakage is to be detected. This will improve the overall device service life and prolong maintenance intervals.


With regards to Claim 3, Kiwamu in view of Hinkle, in further view of Takashi, and  further in view of Satoshi discloses the claimed invention as discussed in Claim 2.
However, Kiwamu does not specifically disclose when the case is placed in the installation site, the positive electrode and the negative electrode have respective lower ends disposed in a position that is equal to or lower than a level of the water leakage to be detected.
Satoshi further discloses the case is placed in the installation site, the positive electrode and the negative electrode have respective lower ends disposed in a position that is equal to or lower than a level of the water leakage to be detected (a lower end surface of the sensor portion 2 is positioned in contact with or in close proximity to the slab S, and when water leakage occurs, a short circuit occurs between the electrodes 2 a and 2 b [0008], Fig 1 & 2- shows that electrodes 2a and 2b (positive and negative) have respective lower ends qual or lower than the level of water leakage).
In view of MPEP 2143.02, it would be obvious, on the basis of predictability well known to an ordinary person skilled in the art, that this case to function as a self-powered water leakage detector, the positive and negative electrodes have to come in contact with the leakage water. So, it would be obvious for the device electrodes to have respective lower ends disposed in a position equal to lower than the level of the water leakage to be detected. 


With regards to Claim 7, Kiwamu in view of Hinkle, in further view of Takashi, and further in view of Satoshi, discloses the claimed limitations as discussed in Claim 1 and 2.


With regards to Claim 10, Kiwamu in view of Hinkle, and in further view of Takashi, discloses the claimed invention as discussed in Claim 1.
However, Kiwamu does not specifically disclose the positive electrode is comprised of a first plate-like electrode and the and the negative electrode is comprised of a second plate-like electrode.
Satoshi discloses the positive electrode is comprised of a first plate-like electrode and the and the negative electrode is comprised of a second plate-like electrode (The sensor section 2 is made of a conductive material and includes a plus electrode 2a and a minus electrode 2b. In this embodiment, four rod-shaped electrodes are used for stable installation. However, for example, two plate-shaped electrodes may be used [0008]).
At the time of the invention, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Kiwamu in view of Hinkle, in further view of Takashi, and  further in view of Satoshi to utilize plate-like electrodes so that the increased surface area may provide improved sensitivity and stability. 


With regards to Claim 11, Kiwamu in view of Hinkle, in further view of Takashi, and further in view of Satoshi, discloses the claimed invention as discussed in Claim 10.
However, Kiwamu does not specifically disclose the first and second plate-like electrodes are each curved around the outer side surface of the case.
Takashi discloses the first and second electrodes are around the outer surface of the case (Fig 1 and 2 shows the case is approximately semi-spherical, i.e. curvy, the electrodes are disposed on the outer surface of the case so they can contact the water, added by examiner).
At the time of the invention, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Kiwamu in view of Hinkle, in further view of Takashi, and  further in view of Satoshi to utilize curved plate-like electrodes so that contact surface between the electrodes and the case is uniform, providing improved stable connection of the electrodes to the sensor case.


Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Kiwamu in view of Hinkle, in further view of Takashi, and further in view of Kotnala RK, “Invention of Hydroelectric Cell: A Green Energy Groundbreaking Revolution. J Phys Res Appl 2018 2:1”, hereinafter ‘Kotnala’.
Kiwamu in view of Hinkle, and in further view of Takashi discloses the claimed invention as discussed in Claim 1.
However, Kiwamu does not specifically disclose a light emitting diode to be turned on using the electric power generated by the water cell.
Kotnala discloses a light emitting diode to be turned on using the electric power generated by the water cell (A hydroelectric cell of 2-inch diameter generates 110 mA of current and 0.95 V. When four cells of this dimension are connected in series, the voltage generated can be increased to 3.7 V, enough to power an LED bulb of 0.5 W. A representative diagram of hydroelectric cell has been shown in Figure 1, p.2, C 1). 
At the time of the invention, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Kiwamu in view of Hinkle, in further view of Takashi, and further in view of Kotnala to add a LED to the self-powered water leakage detector that would turn on by the electric power generated by the device so that in case of power outage or low visibility at the installation site, the device would still be easily identifiable by the lit LED. This would improve the overall system monitoring quality and reduce maintenance hours by immediately pointing out the exact leakage location.


Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Kiwamu in view of Hinkle, in further view of Takashi, and further in view of Nobuyuki et al. (JP 2011145244 A)”, hereinafter ‘Nobuyuki’.
Kiwamu in view of Hinkle, and in further view of Takashi discloses the claimed invention as discussed in Claim 1.
However, Kiwamu does not specifically disclose a water leakage detecting band having a pair of electrically conductive wires insulated from each other; and a sensor for detecting a short circuit caused between the electrically conductive wires by a water leakage, wherein the transmitter transmits the reporting signal indicating the water leakage when the short circuit caused between the electrically conductive wires is detected by the sensor.
Nobuyuki discloses a water leakage detecting band having a pair of electrically conductive wires insulated from each other; and a sensor for detecting a short circuit caused between the electrically conductive wires by a water leakage (The sensor wires 102-1 to 102-n are formed with a plurality of non-insulating portions (not shown) from which a part of the insulating coating has been removed. When the liquid comes into contact with the non-insulated part, a voltage drop occurs between the sensor lines 102-1 to102-n, and the sensor line 102- of the sensor line 102-1 to 102-n where the non-insulated part exists is present. A short circuit portion occurs between 1 and 102-n, and the amount of current flowing between the sensor lines 102-1 and 102-n changes, p.3, Lines 24-31; And in the lower part of the piping 100, the water leak location detection belt | band | zone 20 used as a conducting wire is stretched by the binding band 102, p.5, Lines 20-22). 
At the time of the invention, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Kiwamu in view of Hinkle, in further view of Takashi and  further in view of Nobuyuki to add a short circuit detection band to the self-powered water leakage detector so that the device transmitter will transmit a reporting signal whenever the leakage water causes a short circuit between the electrically conductive wires. This additional feature could be used to improve sensing redundancy of the overall device and identify erroneous signals from other elements of the device.


Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Ben-Mansour et al. (US 8,289,173 B2) discloses liquid leak detection band that includes an annular mount with opposed annular edges.
Schempf et al. (US 20020190682 A1) discloses a gas main robotic inspection system to detect water leakage damage in gas pipeline.
THIS ACTION IS MADE FINAL. See MPEP§ 706.07(a). Applicant is reminded of
the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within
TWO MONTHS of the mailing date of this final action and the advisory action is not
mailed until after the end of the THREE-MONTH shortened statutory period, then the
shortened statutory period will expire on the date the advisory action is mailed, and any
extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of
the advisory action. In no event, however, will the statutory period for reply expire later
than SIX MONTHS from the date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASM FAKHRUDDIN whose telephone number is (571)272-6435. The examiner can normally be reached M-F: 08:30 AM- 05:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMARI ALESSANDRO can be reached on (571)272-2306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ASM FAKHRUDDIN/Patent Examiner, Art Unit 2863     

/ALEXANDER SATANOVSKY/Primary Examiner, Art Unit 2863